DISSENTING OPINION OF
MR. JUSTICE WOLE
IN WHICH MR. JUSTICE AUDREY CONCURS.
It cannot be. seriously contended that the complainant signed the deed through intimidation or fraud as these elements are anywhere defined. The facts as pleaded show that the defendant refused to let the complainant have the money unless she made the contract as desired. A hard contract, it is true, but one the complainant had a right to make as she alleged that she was more than 21 years of age. She agreed to make a sale with the agreement of resale and, this fact clearly appearing from the complaint, no cause of action to set aside the contract was stated.